Exhibit 10.6




MASTER REVOLVING PROMISSORY NOTE




$4,000,000.00

August 21, 2009







1.

Definitions.   As used in this Master Revolving Promissory Note, the following
terms shall have the following meanings.

“Borrower” means, whether one or more, COSTAR VIDEO SYSTEMS, LLC, a Delaware
limited liability company.

“Business Day” means a weekday, Monday through Friday, except a legal holiday or
a day on which banking institutions in Dallas, Texas are authorized or required
by law to be closed. Unless otherwise provided, the term “days” when used herein
shall mean calendar days.

“Credit Agreement” means the Revolving Credit and Security Agreement dated as of
the date hereof, between Lender and Borrower as such may be amended, renewed,
extended and replaced from time to time.

“Effective Date” means August 21, 2009.

“Funding Indemnification” means the amount (which shall be payable on Lender’s
written demand notwithstanding any contrary provision in this Note) necessary to
promptly compensate Lender for, and hold it harmless from, any loss, cost or
expense incurred by it as a result of:

(a)

any payment or prepayment of any Portion bearing interest based upon LIBOR on a
day other than the last day of the relevant LIBOR Interest Period (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise); or

(b)

any failure by Borrower to prepay, borrow, continue or convert a Portion bearing
or selected to bear interest based upon LIBOR on the date or in the amount
selected by Borrower, including any loss of anticipated profits and any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such portion or from fees payable to terminate the deposits from which
such funds were obtained. Borrower also shall pay any customary administrative
fees charged by Lender in connection with the foregoing. For purposes of
calculation amounts payable by Borrower to Lender hereunder, Lender shall be
deemed to have funded the Portion based upon LIBOR by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such Portion was in fact so funded.

“Lender” means COMPASS BANK and its successors and assigns.

“LIBOR” means, with respect to each LIBOR Interest Period, the rate (expressed
as a percentage per annum and adjusted as described in the last sentence of this
definition of LIBOR) for deposits in United States Dollars that appears on
Reuter’s Monitor Money Rates Service (or the successor thereto) as of 11:00
a.m., London, England time, on the related LIBOR Determination Date. If such
rate does not appear on such screen or service, or such screen or service shall
cease to be available, LIBOR shall be determined by Lender to be the offered
rate on such other screen or service that displays an average British Bankers
Association Interest Settlement Rate for deposits in United States Dollars (for
delivery on the first day of such LIBOR Interest Period) for a term equivalent
to such LIBOR Interest Period as of II :00 a.m. on the relevant LIBOR
Determination Date. If the rates referenced in the two preceding sentences are
not available, LIBOR for the relevant LIBOR Interest Period will be determined
by an alternate method reasonably selected by Lender. LIBOR shall be adjusted
from time to time in Lender’s sole discretion for then-applicable reserve
requirements, deposit insurance assessment rates, marginal emergency,
supplemental, special and other reserve percentages, and other regulatory costs.





MASTER REVOLVING PROMISSORY NOTE – Page 1




--------------------------------------------------------------------------------

“LIBOR Banking Day” means any day on which commercial banks in the City of
London, England are open for business and dealing in offshore dollars.

“LIBOR Determination Date” means a day that is two (2) LIBOR Banking Days prior
to the beginning of the relevant LIBOR Interest Period.

“LIBOR Interest Period” means a period of one (1) month. The first day of the
interest period must be a LIBOR Banking Day. The last day of the interest period
and the actual number of days during the interest period will be determined by
Lender using the practices of the London interbank market.

“Loan” means the up to $4,000,000.00 loan to be made to Borrower evidenced by
this Note.

“LIBOR Payment Date” means the last day of each LIBOR Interest Period.

“Loan Documents” means this Note, the Credit Agreement and any and alt other
agreements, documents, and instruments executed and delivered in connection with
this Note, and any future amendments thereto, or restatements thereof, together
with any and all renewals, extensions, amendments and modifications to any such
agreements, documents, and instruments.

“Loan Rate” means LIBOR, as of the applicable LIBOR Determination Date, plus
3.0% (300 basis points); provided, however, notwithstanding the amount of LIBOR,
the Loan Rate shall never be lower than five percent (5.0%) per annum, nor
higher than the Maximum Lawful Rate.

“Maturity Date” means August 21, 2010, being the date this Note becomes due and
payable in its entirety.

“Maximum Lawful Rate” means the maximum lawful rate of interest which may be
contracted for, charged, taken, received or reserved by Lender in accordance
with the applicable laws of the State of Texas (or applicable United States
federal law to the extent that such law permits Lender to contract for, charge,
take, receive or reserve a greater amount of interest than under Texas law).

“Note” means this Master Revolving Promissory Note and all modifications,
increases, replacements, renewals, and extensions of such Master Revolving
Promissory Note.

“Portion” means any principal amount bearing interest based upon LIBOR.

Any capitalized term used in this Note and not otherwise defined herein shall
have the meaning ascribed to each such term in the Credit Agreement. All terms
used herein, whether or not defined in this Note, and whether used in singular
or plural form, shall be deemed to refer to the object of such term whether such
is singular or plural in nature, as the context may suggest or require.
Reference is hereby made to the Credit Agreement for provisions affecting this
Note regarding amounts of allowed draws, payment, prepayments, acceleration of
maturity, exercise of rights, payment of attorneys’ fees, court costs, and other
costs of collection, certain waivers by Borrower and others, now or hereafter
obligated for payment of any sums due hereunder, and security for the payment
hereof.

2.

Promise to Pay.   For value received, Borrower (jointly and severally if more
than one) unconditionally hereby promises to pay to the order of Lender, at its
place of business located at 8080 North Central Expressway, Suite 320, Dallas,
Texas 75206, or at such other place as the holder of this Note may hereafter
designate, the principal sum of up to FOUR MILLION AND NO/IOO DOLLARS
($4,000,000.00) or so much thereof as may be advanced, in lawful money of the
United States of America for the payment of private debts, together with
interest on the unpaid principal balance from time to time owing hereon computed
from the date hereof until maturity at a per annum rate which shall be, except
as otherwise provided in this Note, the lesser of (a) the Loan Rate in effect
from day to day, or (b) the Maximum Lawful Rate. Interest on this Note is
computed on a 365/360 simple interest basis; that is by applying the ratio of
the annual interest over a year of 360 days times the outstanding principal
balance, times the actual number of days the principal balance is outstanding,
unless such calculation would result in a usurious rate, in which case interest
shall be calculated on a per diem basis of a year of 365 or 366 days as the case
may be. All past due principal and matured unpaid interest, at Lender’s option,
shall bear interest at the Maximum Lawful Rate, whether or not the maturity of
the indebtedness evidenced by this Note has been accelerated.





MASTER REVOLVING PROMISSORY NOTE – Page 2




--------------------------------------------------------------------------------

3.

Interest Rate.   The Loan Rate is subject to change as set forth in the
definition of “Loan Rate.” If an Event of Default has occurred and is
continuing, the option to select LIBOR as a basis for the Loan Rate shall be
suspended until no Event of Default has occurred and is continuing. No LIBOR
Interest Period may extend beyond the Maturity Date. The determination by.
Lender of the Loan Rate shall, in the absence of manifest error, be conclusive
and binding in all respects. Notwithstanding anything contained herein to the
contrary, if(a) at any time, Lender determines (which determination shall be
conclusive in the absence of manifest error) that any applicable law or
regulation or any change therein or the interpretation or application thereof or
compliance therewith by Lender (i) prohibits, restricts or makes impossible the
charging of interest based on LIBOR, or (ii) shall make it unlawful for Lender
to make or maintain the indebtedness evidenced by this Note in eurodollars, or
(b) at the time of or prior to the determination of the Loan Rate, Lender
determines (which determination shall be conclusive in the absence of manifest
effort) that by reason of circumstances affecting the London interbank market
generally, (i) deposits in United States Dollars in the relevant amounts and of
the relevant maturity are not available to Lender in the London interbank
market, (ii) the Loan Rate does not adequately and fairly reflect the cost to
Lender of making or maintain the loan, due to changes in administrative costs,
fees, tariffs and taxes and other matters outside of Lender’s reasonable
control, or (iii) adequate and fair means do not or will not exist for
determining the Loan Rate as set forth in this Note, then Lender shall give
Borrower prompt notice thereof, and this Note shall bear interest, and continue
to bear interest using a substitute interest rate designated by Lender based
upon comparable information until Lender determines that the applicable
circumstance described in the foregoing clauses (a)(i) or (ii) or (b)(i), (ii)
 or (iii) no longer pertains.

4.

Payments.   This Note is payable as follows:

Interest on the unpaid principal amount of this Note shall be payable monthly on
the first (1st) day of the first (1st) month following the Effective Date of
this Note and on the first (lst) day of each month thereafter until this Note is
repaid in full or until the Maturity Date, as the case may be. All remaining
unpaid principal and all accrued but unpaid interest thereon shall be due and
payable in full on the Maturity Date. Borrower may from time to time during the
term of this Note borrow, partially or wholly repay its outstanding borrowings,
and reborrow, subject to all of the limitations, terms and conditions of this
Note and of the Loan Documents; provided, however; that the unpaid principal of
this Note shall not at any time exceed the principal amount stated above.

Except as expressly provided herein or in the Credit Agreement (if applicable)
to the contrary, all payments on this Note shall be applied in the following
order of priority; (a) the payment or reimbursement of any Funding
Indemnification, expenses, costs or obligations (other than the outstanding
principal balance hereof and interest hereon) for which Borrower shall be
obligated or Lender shall be entitled pursuant to the provisions of this Note or
the other Loan Documents; (b) the payment of accrued but unpaid interest hereon;
and (c) the payment of all or any portion of the principal balance hereof then
outstanding hereunder. If an Event of Default exists under this Note, then
Lender may, at the sole option of Lender, apply any such payments, at any time
and from time to time, to any of the items specified in clauses (a), (b) or (c)
above without regard to the order of priority otherwise specified in this
Section 4 and any application to the outstanding principal balance hereof may be
made in either direct or inverse order of maturity. Payments by check or draft
shall not constitute payment in immediately available funds until the required
amount is actually received by Lender. Payments in immediately available funds
received by Lender in the place designated for payment on a Business Day prior
to 11:00 a.m. Dallas, Texas time at said place of payment shall be credited
prior to the close of business on the Business Day received, while payments
received by Lender on a day other than a Business Day or after 11 :00 a.m.
Dallas, Texas time on a Business Day shall not be credited until the next
succeeding Business Day. If any payment of principal or interest on this Note
shall become due and payable on a day other than a Business Day, such payment
shall be made on the next succeeding Business Day. Acceptance by Lender of any
payment in an amount less than the full amount then due shall be deemed an
acceptance on account only, and the failure to pay the entire amount then due
may become an Event of Default. Borrower agrees that all payments of any
obligation due hereunder shall be final, and if any such payment is recovered in
any bankruptcy, insolvency or similar proceedings instituted by or against
Borrower, all obligations due hereunder shall be automatically reinstated in
respect of the obligation as to which payment is so recovered.





MASTER REVOLVING PROMISSORY NOTE – Page 3




--------------------------------------------------------------------------------

5.

Prepayment.   Borrower may prepay this Note in part or in full without penalty
before final maturity, whether by cash, a new loan, renewal or otherwise.
Prepayment in full shall consist of payment of the remaining unpaid principal
balance together with all accrued and unpaid interest and all other amounts,
costs and expenses for which Borrower is responsible under this Note (including
Funding Indemnification) or any other agreement with Lender pertaining to this
loan, and in no event will Borrower ever be requited to pay any unearned
interest. Early payments will not, unless agreed in writing, relieve Borrower of
Borrower’s obligation to continue to make payments under the above payment
schedule. Upon a prepayment in full, points, if any, are not refundable except
and to the extent the total interest and points for the time the loan is
outstanding would exceed the maximum interest allowed by the law at the time of
prepayment.

6.

Waiver.   Except as otherwise provided herein and in the other Loan Documents,
Borrower hereby waives all notices of nonpayment, demands for payment,
presentments for payment, notices of intention to accelerate maturity, notices
of actual acceleration of maturity, grace, protests, notices of protest, and any
other demands or notices of any kind as to this Note, diligence in collection
hereof and in bringing suit hereon, and any notice of, or defense on account of,
the extension of time or payments or change in the method of payments, and
without further notice hereby consents to any and all renewals and extensions in
the time of payment hereof either before or after maturity and the release of
any party primarily or secondarily liable hereon. Borrower agrees that Lender’s
acceptance of partial or delinquent payments, or failure of Lender to exercise
any right or remedy contained herein or in any instrument given as security for
the payment of this Note shall not be a waiver of any obligation of Borrower to
Lender or constitute waiver of any similar default subsequently occurring. The
holder of this Note is entitled to the benefits and security provided in the
Loan Documents.

7.

Events of Default and Remedies.   At the option of Lender, the entire unpaid
principal balance and accrued interest owing hereon shall at once become due and
payable upon the occurrence at any time of any of the following “Events of
Default” (herein so called):

A. The failure of Borrower to pay (or cause to be paid) any installment of
principal or interest of this Note in accordance with its terms, through
acceleration, or otherwise; or

B. An Event of Default (as defined in the Credit Agreement) under the Credit
Agreement or a default or event of default under any other Loan Document and
such default or event of default continues after any applicable notice and any
cure period.

It is understood and agreed by Borrower that the foregoing “Events of Default”
are cumulative and in addition to any “Defaults” or “Events of Default’
contained in the other Loan Documents, or other documents modifying, renewing,
extending, evidencing, securing or pertaining to this Note or the loan evidenced
hereby. Upon the occurrence of any of the Events of Default the holder hereof
may, at its option, do anyone or more of the following: (a) declare the entire
unpaid balance of principal of and accrued, unpaid interest upon this Note to be
immediately due and payable, (b) reduce any claim to judgment, (c) foreclose all
liens and security interests securing payment thereof or any part thereof,
and/or (d) without notice of default or demand, pursue and enforce any of
Lender’s other rights and remedies provided under or pursuant to any applicable
laws or agreement. All rights and remedies of Lender shall be cumulative and
concurrent and may be pursued singularly, successively, or together, at the sole
discretion of Lender, and may be exercised as often as the occasion therefor
shall arise and whether or not Lender has initiated any foreclosure proceeding,
judicial or otherwise. Failure by Lender to exercise any right or remedy upon
the occurrence of an Event of Default shall not constitute a waiver of the right
to exercise such right or remedy upon the occurrence of any subsequent Event of
Default. In the event that Lender, after the occurrence of an Event of Default
hereunder, consults an attorney regarding the enforcement of any of its rights
under this Note or if this Note is placed in the hands of an attorney for
collection or if suit be brought to enforce this Note, Borrower promises to pay
all costs thereof, including reasonable attorneys’ fees. Such costs and
attorneys’ fees shall include, without limitation, costs and reasonable
attorneys’ fees incurred by Lender in any appellate proceedings or in any
proceedings under any present or future federal bankruptcy act, state
receivership law or probate.

8.

Savings Clause; Ceiling Election.   It is expressly stipulated and agreed to be
the intent of Borrower and Lender at all times to comply strictly with the
applicable Texas law governing the maximum rate or amount of interest payable on
the indebtedness evidence by this Note and the Related Indebtedness (or
applicable United States federal law to the extent that it permits Lender to
contract for, charge, take, reserve or receive a greater





MASTER REVOLVING PROMISSORY NOTE – Page 4




--------------------------------------------------------------------------------

amount of interest than under Texas law). If the applicable law is ever
judicially interpreted so as to render usurious any amount (a) contracted for,
charged, taken, reserved or received pursuant to this Note, any of the other
Loan Documents or any other communication or writing by or between Borrower and
Lender related to the transaction or transactions that are the subject matter of
the Loan Documents, (b) contracted for, charged, taken reserved or received by
reason of Lender’s exercise of the option to accelerate the maturity of this
Note, or (c) Borrower will have paid or Lender will have received by reason of
any voluntary prepayment by Borrower of this Note, then it is Borrower’s and
Lender’s express intent that all amounts charged in excess of the Maximum Lawful
Rate shall be automatically canceled, ab initio, and all amounts in excess of
the Maximum Lawful Rate theretofore collected by Lender shall be credited on the
principal balance of this Note (or, if this Note has been or would thereby be
paid in full, refunded to Borrower), and the provisions of this Note and the
other Loan Documents shall immediately be deemed reformed and the amounts
thereafter collectible hereunder and thereunder reduced, without the necessity
of the execution of any new documents, so as to comply with the applicable law,
but so as to permit the recovery of the fullest amount otherwise called for
hereunder and thereunder; provided, however, if this Note has been paid in full
before the end of the stated term of this Note, then Borrower and Lender agree
that Lender shall, with reasonable promptness after Lender discovers or is
advised by Borrower that interest was received in an amount in excess of the
Maximum Lawful Rate, either refund such excess interest to Borrower and/or
credit such excess interest against this Note then owing by Borrower to Lender.
Borrower hereby agrees that as a condition precedent to any claim seeking usury
penalties against Lender, Borrower will provide written notice to Lender,
advising Lender in reasonable detail of the nature and amount of the violation,
and Lender shall have sixty (60) days after receipt of such notice in which to
correct such usury violation, if any, by either refunding such excess interest
to Borrower or crediting such excess interest against this Note then owing by
Borrower to Lender. All sums contracted for, charged, taken, reserved or
received by Lender for the use, forbearance or detention of any debt evidenced
by this Note and/or the other Loan Documents shall, to the extent permitted by
applicable law, be amortized or spread, using the actuarial method, throughout
the stated term of this Note (including any and all renewal extension periods)
until payment in full so that the rate or amount of interest on account of this
Note does not exceed the Maximum Lawful Rate from time to time in effect and
applicable to this Note for so long as debt is outstanding. In no event shall
the provisions of Chapter 346 of the Texas Finance Code apply to this Note. To
the extent that Lender is relying on Chapter 303 of the Texas Finance Code to
determine the Maximum Lawful Rate payable on the Note, Lender will utilize the
weekly ceiling from time to time in effect as provided in such Chapter 303 as
amended. To the extent United States federal law permits Lender to contract for,
charge, take, receive or reserve a greater amount of interest than under Texas
law, Lender will rely on United States federal law instead of such Chapter 303
for the purpose of determining the Maximum Lawful Rate. Additionally, to the
extent permitted by applicable law no or hereafter in effect, Lender may, at its
option and from time to time, utilize any other method of establishing the
Maximum Lawful Rate under such Chapter 303 or under other applicable law by
giving notice, if required, to Borrower as provided by applicable law now or
hereafter in effect.

9.

GOVERNING LAW AND VENUE.   THIS NOTE IS EXECUTED AND DELIVERED AS AN INCIDENT TO
A LENDING TRANSACTION NEGOTIATED AND CONSUMMATED IN DALLAS COUNTY, TEXAS, AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS. BORROWER, FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS, HEREBY IRREVOCABLY
(I) SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS IN
TEXAS, (II) WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT
IT MAY NOW OR IN THE FUTURE HAVE TO THE LAYING OF VENUE OF ANY LITIGATION
ARISING OUT OF OR IN CONNECTION WITH THIS NOTE OR ANY LOAN DOCUMENT BROUGHT IN
THE DISTRICT COURT OF DALLAS COUNTY, TEXAS, OR IN THE UNITED STATES DISTRICT
COURT FOR THE NORTHERN DISTRICT OF TEXAS, DALLAS DIVISION, (Ill) WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING BROUGHT IN SUCH COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM,
AND (IV) AGREES THAT ANY LEGAL PROCEEDING AGAINST ANY PARTY TO ANY OF THE LOAN
DOCUMENTS ARISING OUT OF OR IN CONNECTION WITH ANY OF THE LOAN DOCUMENTS MAYBE
BROUGHT IN ONE OF THE FOREGOING COURTS.

10.

WAIVER OF JURY TRIAL.   BORROWER, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, HEREBY KNOWINGLY, INTENTIONALLY, IRREVOCABLY, UNCONDITIONALLY AND
VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES, RELINQUISHES
AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR





MASTER REVOLVING PROMISSORY NOTE – Page 5




--------------------------------------------------------------------------------

PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS NOTE OR
ANY CONDUCT, ACT OR OMISSION OF LENDER OR BORROWER, OR ANY OF THEIR DIRECTORS,
OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER
PERSONS AFFILIATED WITH LENDER OR BORROWER, IN EACH OF THE FOREGOING CASES,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

11.

Miscellaneous.

A.

Notice or communications to be given under this Note shall be given to the
respective parties in writing as set forth in the Credit Agreement.

B.

Time is of the essence of this Note.

C.

This Note may not be changed or terminated orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification, termination or discharge is sought.

D.

This Note and all the covenants, promises and agreements contained herein shall
be binding upon Borrower’s successors, assigns, heirs and personal
representatives and inure to the benefit of Lender’s successors and assigns.

E.

Lender may collect a late charge not to exceed five cents ($.05) for each one
dollar ($1.00) of each payment of interest or principal (other than principal
due on the Maturity Date) more than ten (10) days in arrears, to cover the extra
expense involved in handling delinquent accounts, provided that, should such
late charge constitute interest under any applicable law, and such late charge
shall not, together with other interest to be paid, charged, contracted for,
received or reserved against or taken on the indebtedness evidenced by this Note
or indebtedness arising under any Loan Paper (as herein defined), exceed the
Maximum Lawful Rate.

F.

If any provision of this Note or the application thereof to any person or
circumstance shall, for any reason and to any extent, be invalid or
unenforceable, then neither the remainder of this Note nor the application of
such provision to other persons or circumstances nor the other instruments
referred to herein shall be affected thereby, but rather shall be enforced to
the greatest extent permitted by applicable law.

G.

Borrower hereby extends all liens and security interests securing the
indebtedness represented hereby until this Note has been fully paid and agrees
that the execution of this instrument shall in no manner affect or impair said
liens and security interests. Borrower further acknowledges and agrees that all
liens and security interests securing the indebtedness are valid and subsisting
and that the same shall be and remain in full force and effect until this Note
has been paid in full.

H.

NO UNWRITTEN AGREEMENTS.   THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.







COSTAR VIDEO SYSTEMS, LLC




By:  /s/ James Pritchett

Name:  James Pritchett

Title:  President





MASTER REVOLVING PROMISSORY NOTE – Page 6


